DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  This claim recites the limitation “the DC-DC charge controller” and there is insufficient antecedent basis for this limitation.  The examiner believes that claim 7 is meant to be a dependent claim of claim 6, which will resolve the antecedent basis issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al. 2020/0036190 (called Knox hereinafter and applicant disclosed art) in view of Sanders et al. 2017/0005515 (called Sanders hereinafter).

Regarding independent claim 1, Knox teaches, in Figure 1, a power generation allocation (switches 20 with main switchboard 12) and measurement device (18), comprising: 
an inverter assignment matrix (inverter 14 is part of a 1x1 matrix) fed by one or more controllers (control board 22); 
the one or more controllers (control board 22; para [0053-0054], more than one controller may be used to control switches 20 and distribute solar power to each unit 1-N), each associated with a respective metered distribution panel (para [0063]); 
wherein the power generation allocation and measurement device is fed by a power generator (solar array 16); 
wherein the power generation allocation and measurement device is connected to one or more inverters (solar array 16 connected to inverter 14), the inverters controlled by the one or more controllers (para [0063]); and 
wherein the power generation allocation and measurement device allocates power to the metered distribution panels via the one or more controllers (para [0054]).
Knox fails to teach one or more inverter load controllers; one or more unit controllers; and a group controller in communication with the unit controllers and the inverter assignment matrix.
Sanders teaches, in Figures 7A and 7B, one or more inverter load controllers (para [0097], charge controller allows control of the inverter for the PV 787); one or more unit controllers (DEMS 783); and a group controller (GCS 780) in communication with the unit controllers and the inverter assignment matrix (para [0195]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knox with the control system of an energy distribution system as described by Sanders for the purpose of use multiple controllers to handle individual subsystems of a larger power distribution system, thus allowing increased control over the individual subsystems.

Regarding claim 2, Knox and Sanders teach the power generation allocation and measurement device of claim 1, Sanders further teaches, in Figure 6C, including a multi-allocator control module (622) which enables network connectivity, reporting, and local control thereof (631; control of the distribution system through a wide area data network).

Regarding claim 3, Knox and Sanders teach the power generation allocation and measurement device of claim 2, Sanders further teaches, in Figures 6C and 7A, wherein the group controller receives allocation instructions from the multi-allocator controller and correspondingly sends instructions to the one or more unit controllers (para [00385-0386]; control of the local energy distribution through a wide area data network).

Regarding claim 4, Knox and Sanders teach the power generation allocation and measurement device of claim 1, Sanders further teaches wherein the group controller issues coordinated instructions to the inverter load controllers based on feedback received from the unit controller (para [0370]; controlling the inverters based on which renewable energy storage devices require energy).

Regarding claim 5, Knox and Sanders teach the power generation allocation and measurement device of claim 1, Sanders further teaches wherein the group controller is in bi-directional communication with the one or more inverters via the inverter load controllers (para [0372]), the group controller configured to adjust a net power level being delivered to the metered distribution panels based on feedback received from the unit controllers (para [0372], inverter is controlled to send energy based on energy demand requirements).

Regarding claim 8, Knox and Sanders teach the power generation allocation and measurement device of claim 1, Knox further teaches, in Figure 6, wherein each of the unit controllers (22B) are connected to a current transformer (para [0022]; sensor 18) positioned ahead of the respective metered distribution panel.

Regarding claim 9, Knox and Sanders teach the power generation allocation and measurement device of claim 8, Knox further teaches wherein back feed is prevented by the one or more unit controllers (para [0022]) by continuously comparing the current at the current transformer with a target threshold and switching off the inverter if the current at the current transformer exceeds the target threshold (para [0063]).

Regarding claim 10, Knox and Sanders teach the power generation allocation and measurement device of claim 1, Knox further teaches, in Figure 1, wherein the inverter assignment matrix comprises an array of relays (switches 20) sharing an inverter bus (top of 20) and an output bus (bottom of 20), the output bus enabling the connection from one or more relays of the array of relays to pass power from the inverter buses to the metered distribution panels (Fig. 1; output from 20 to panels in 12).

Regarding claim 11, Knox and Sanders teach the power generation allocation and measurement device of claim 10, Knox further teaches wherein the inverter assignment matrix includes a time control circuit to delay triggering of connection or disconnection of the array of relays (para [0066]).

Regarding claim 12, Knox and Sanders teach the power generation allocation and measurement device of claim 1, Knox further teaches including a dynamic load circuit connected to the group controller that enables control of power delivery to the metered distribution panels (Fig. 3; para [0056 and 0069], control of power to specific loads).

Regarding independent claim 13, Knox teaches, in Figure 1, a method (Abstract) of allocating power delivery to one or more metered distribution panels (para [0063]), comprising: 
providing an allocation device (Fig. 1; switches 20 with main switchboard 12) including an inverter assignment matrix (inverter 14 is part of a 1x1 matrix) fed by one or more controllers (control board 22); one or more controllers, each associated with a respective metered distribution panel (control board 22; para [0053-0054], more than one controller may be used to control switches 20 and distribute solar power to each unit 1-N); wherein the power generation allocation and measurement device is fed by a power generator (solar array 16); wherein the power generation allocation and measurement device is connected to one or more inverters (solar array 16 connected to inverter 14), the inverters controlled by the one or more controllers (para [0063]).
Knox fails to teach one or more inverter load controllers; one or more unit controllers; and a group controller; issuing coordinated instructions from the group controller to the inverter load controllers based on feedback received from the unit controller.
Sanders teaches, in Figures 7A and 7B, one or more inverter load controllers (para [0097], charge controller allows control of the inverter for the PV 787); one or more unit controllers (DEMS 783); and a group controller (GCS 780); issuing coordinated instructions from the group controller to the inverter load controllers based on feedback received from the unit controller (para [0195]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knox with the control system of an energy distribution system as described by Sanders for the purpose of use multiple controllers to handle individual subsystems of a larger power distribution system, thus allowing increased control over the individual subsystems.

Regarding claim 14, Knox and Sanders teach the method of claim 13, Sanders further teaches comprising the step of adjusting, via the group controller, a net power level being delivered to the metered distribution panels based on feedback received from the unit controllers (para [0372], inverter is controlled to send energy based on energy demand requirements).

Regarding claim 15, Knox and Sanders teach the method of claim 13, Sanders further teaches, in Figure 6C, comprising the step of receiving, at the group controller, allocation instructions from a multi-allocator controller (622) and correspondingly sending instructions from the group controller to the one or more unit controllers (631; control of the distribution system through a wide area data network).

Regarding claim 16, Knox and Sanders teach the method of claim 13, Knox further teaches comprising the step of preventing back feed by continuously comparing the current at a current transformer connected between the unit controllers (para [0022]) and the respective metered distribution panel with a target threshold and switching off the inverter if the current at the current transfer exceeds the target threshold (para [0063]).

Regarding claim 18, Knox and Sanders teach the method of claim 13, Knox further teaches comprising the step of enabling the connection of the inverter assignment matrix to the metered distribution panels via one or more relays (switches 20) of the inverter assignment matrix.

Regarding claim 19, Knox and Sanders teach the method of claim 13, Knox further teaches comprising the step of delivering different amounts of power to each metered distribution panel based on the load at each metered distribution panel (Fig. 3; para [0056 and 0069], control of power to specific loads).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox, in view of Sanders and further in view of Ohkura 2013/0119898.

Regarding claim 6, Knox and Sanders teach the power generation allocation and measurement device of claim 1, but fail to teach wherein a DC-DC charge controller is connected between the power generator and the power generation allocation and measurement device.
Ohkura teaches, in Figure 27, wherein a DC-DC charge controller (para [0227]; DC/DC converter 221) is connected between the power generator (PU1) and the power generation allocation and measurement device (212).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knox and Sanders with the battery system as described by Ohkura for the purpose of having an energy reserve by recharging and discharging batteries which the batteries provide power to an electrical system.

Regarding claim 7, Knox and Sanders teach the power generation allocation and measurement device of claim 1, but fail to teach wherein one or more batteries are connected between the DC-DC charge controller and the power generation allocation and measurement device.
Ohkura teaches, in Figure 7, wherein one or more batteries (211) are connected between the DC-DC charge controller (221) and the power generation allocation and measurement device (212).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knox and Sanders with the battery system as described by Ohkura for the purpose of having an energy reserve by recharging and discharging batteries which the batteries provide power to an electrical system.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox, in view of Sanders and further in view of Ishihara et al. 2015/0377939 (called Ishihara hereinafter).

Regarding claim 17, Knox and Sanders teach the method of claim 16, but fail to teach comprising the step of identifying and correcting incorrect placement or orientation of the current transformer based on feedback received from the unit controller.
Ishihara teaches comprising the step of identifying and correcting incorrect placement or orientation of the current transformer based on feedback received from the unit controller (para [0119]).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knox and Sanders with the current transformer placement/orientation determination method as described by Ishihara for the purpose of ensuring that the placement of the current transformer is correct and in the proper orientation to make sure the collected measurements is correct.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox, in view of Sanders and further in view of Hauf et al. 2010/0250018 (called Hauf hereinafter).

Regarding claim 20, Knox and Sanders teach the method of claim 13, but fail to teach comprising the step of assigning and reassigning more than one inverter to a respective metered distribution panel based on feedback at the respective unit controller corresponding to the metered distribution panel.
Hauf teaches comprising the step of assigning and reassigning more than one inverter to a respective metered distribution panel based on feedback at the respective unit controller corresponding to the metered distribution panel (Figs. 7-9; para [0116-0117], changing inverter used based on performance).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knox and Sanders with the inverter switching as described by Hauf for the purpose of providing an inverter that is going to provide the best performance for the current energy needs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reineccius discloses “Grid integration with photovoltaic generation and electric vehicle charging” (see 2017/0008413)
King et al. discloses “Power distribution management based on distributed networking protocol analytics” (see 2022/0121260)
Kake discloses “Distributed power supply system and control method thereof” (see 2012/0218794)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867